Citation Nr: 1456784	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for PTSD, bilateral hearing loss and tinnitus.

In April 2014, the Veteran testified at a hearing before the undersigned.  A transcript has been associated with the claims file.

The issues of entitlement to service connection for tinnitus and a psychiatric disability are REMANDED to the agency of original jurisdiction (AOJ); and are discussed in the REMAND portion of this decision.


FINDING OF FACT

The Veteran has current bilateral hearing loss as the result of noise exposure in active military service. 


CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Hearing Loss.

Organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In this case, the Veteran was provided a VA examination in September 2009 that found that the Veteran did not meet the threshold for hearing loss for VA purposes.  Intermittent tinnitus was also noted.  Military noise exposure to aircraft engine noise was reported.  Post-service noise exposure was indicated to be occasional machinery noise at a Ford assembly plant.  After examination, the examiner opined that the Veteran's did not have hearing loss or tinnitus that were related to his military service based, in part on a report by the Veteran's that symptoms began 6-8 months prior to the examination and no current hearing loss on examination.    

A private audiological examination in March 2011 showed 40 or more dB loss at all frequencies between 500 and 4000 Hertz.    The Veteran also submitted the results of a private audiological examination dated in October 2012 that showed hearing loss for VA purposes.

In April 2014, the Veteran testified before the Board that his hearing loss and tinnitus began shortly after service.  He also reported exposure to acoustic trauma from engine and aircraft noise aboard ship in service.  He stated that his wife and children noticed his trouble with hearing within a few months after service and that they would complain that he turned the TV and music up too loud.

In May 2014, the Veteran submitted an opinion from the physician who had conducted the October 2012 testing.  In this report, the physician stated that, after reviewing the Veteran military records, he found that the Veteran had moderate to severe sensorineural hearing loss.  The physician indicated that the pattern of hearing loss was consistent with presbycusis and prior loud noise exposure.  Given the Veteran relatively young age, the physician found that it was likely that the Veteran's history of extensive loud noise exposure while serving as a mechanic in the military contributed to his hearing loss.

Based on the foregoing, the Board finds that the evidence is in at least relative equipoise and, as such, service connection for hearing loss is warranted. Reasonable has been shown and the claim should be allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran has consistently reported the onset of tinnitus after service.  There is no opinion of record as to the relationship between the current tinnitus and in-service noise exposure or service connected hearing loss; although these are common causes of tinnitus.  See Mayo Clinic Staff, Diseases and Conditions Tinnitus, Causes (Feb. 5, 2013); www.mayoclinic.org/diseases-conditions/tinnitus/basics/causes/CON-20021487.  VA's duty to obtain an opinion is triggered.  

At his hearing the Veteran testified that he currently experienced occasional symptoms of depression that had been triggered by an incident when he saw a sailor sucked into a jet engine aboard the U.S.S. Carl Vinson.  His testimony provides competent evidence of current symptoms of disability that may be related to service.  An examination is needed to determine whether he has a current psychiatric disability related to service.

The Veteran's representative argued at the hearing that the Veteran's service personnel records should be requested.  The claims folder contains service personnel records.  The Veteran and his representative are advised that they should identify any relevant records they believe are missing.

Accordingly, the appeal is REMANDED for the following:

Seek any missing service personnel records identified by the Veteran or his representative.

Afford the Veteran a VA examination to obtain an opinion as to whether the Veteran's current tinnitus is secondary to service connected hearing loss or was caused by in-service noise, or other, injury.  The examiner should note review of the claims folder.  The examiner should also provide reasons for the opinion that takes into account the Veteran's reports.

Afford the Veteran a VA examination to obtain an opinion as to whether the Veteran has a current psychiatric disability that is the result of a disease or injury in service, including his reported in-service stressors.  The examiner should also provide reasons for the opinion that takes into account the Veteran's reports.

If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


